Title: To James Madison from Nicholas Fish, 19 September 1816
From: Fish, Nicholas
To: Madison, James


        
          Sir,
          Williamsport, Septr. 19. 1816
        
        In consequence of indisposition it is impossible for me any longer to discharge the duties of Collector for the 21st. district of Pennsylvania. I therefore beg leave to resign the appointment which I now hold tendering you my thanks for the confidence you have been pleased to repose in me. I am with great respect your Excellencys humble servant,
        
          Nichs. Fish
        
      